DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/27/2022 has been entered. Claims 1-4, 7, and 9-20 remain pending in the application.
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09/27/2022, with respect to the rejection(s) of claim(s) 1-4, 7, and 9-20, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beltrand (US 8826285 B2) in view of, where applicable, the previous reference(s). Beltrand resolves the deficiencies of the previous reference(s).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a set of functional modules operating”, “a set of nodes for managing operation”, “a controller… configured to” in claims 18-20. Functional modules are interpreted as “the avionics chassis 14, turbine engines 16 (provided on each wing 18) including turbine engine components, a transceiver 20, or other avionics components 22” [0025] , Nodes are interpreted as computer or compute nodes [0015], A Controller is interpreted as processor [0016].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, 11-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danielsson et al. (US 20140157041 A1), hereinafter Danielsson, in view of Beltrand (US 8826285 B2).


Claim(s) 1-8, 11-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danielsson et al. (US 20140157041 A1), hereinafter Danielsson.

Regarding claim 1, Danielsson discloses a method of increasing resiliency of functionalities operating on an aircraft network system of an aircraft (method for back-up handling in a distributed avionics system; [0021] and [0002] and assign subset of applications of the role associated to the computer node in which failure has been detected to another computer node; [0016]), the method comprising:
	during inoperation of one node of a set of nodes (node in which failure has been detected; [0014]), dynamically reassigning the functionalities of the aircraft that are managed by the set of nodes (the reconfiguration means are then arranged to reconfigure the distributed avionics system so that the subset of partitions/applications normally executed to the faulty computer node are reconfigured to be executed in at least one of the other nodes [0014]);
	wherein dynamically reassigning the functionalities is based upon the criticality of the functionalities (reconfigure the distributed avionics system so that execution of higher availability level roles and/or partitions/applications is prioritized; [0039]),

	Danielsson does not teach wherein dynamically reassigning prioritizes higher-criticality functionalities based upon an algorithm in the event of inoperation of one node of the set of nodes, wherein the algorithm defines a hierarchy of criticality for the functionalities, and further dynamically changes the hierarchy of criticality based upon a flight condition of the aircraft.

	Beltrand teaches dynamically reassigning prioritizes higher-criticality functionalities based upon an algorithm in the event of inoperation of one node of the set of nodes, wherein the algorithm defines a hierarchy of criticality for the functionalities, and further dynamically changes the hierarchy of criticality based upon a flight condition of the aircraft (Claim 7 “managing, at a managing unit, a priority of applications when a fault is detected in the second information-processing system, in such a way that the applications, in the services domain, having the highest priority levels of the information-processing system and the second information-processing system are executed in the information-processing system based on the type of fault and a phase of flight of the aircraft, such that when a high-priority application exists on the second information-processing system and a low-priority application exists on the information processing environment, management of information processing environments is performed in which an information processing environment on the information-processing system which has the low-priority application is stopped and is replaced by an information-processing environment that permits the high-priority application of the second information-processing system to be executed”) (Col. 6, ll. 24-34 The choice of VPUs and of applications of the degraded mode is predetermined; it can depend in particular on the type of fault and on certain external conditions, such as the phase of flight.)

	It would be obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to prioritize and reorganize the applications of Danielsson based on node failure and flight phase as taught by Beltrand. One of ordinary skill in the art would have been motivated as it’s advantageous to run the most critical applications (Beltrand Col. 3, ll. 1-4).

Regarding claim 2, Danielsson in view of Beltrand teaches the method of claim 1, Danielsson teaches wherein inoperation of the one node of the set of nodes is the result of failure of the one node of the set of nodes  (node in which failure has been detected; [0014]).

Regarding claim 3, Danielsson in view of Beltrand teaches the method of claim 1.
	Danielsson teaches wherein inoperation of the one node of the set of nodes is due to a change in flight condition of the aircraft (node in which failure has been detected; [0014]. Simply being due to a change in flight condition of the aircraft is an intended use, which places no patentable distinction on the claim. Therefore the function of the claimed is equivalent based on the failure of a node).

Regarding claim 4, Danielsson in view of Beltrand teaches the method of claim 3.
	Danielsson teaches wherein a change in flight condition includes a change from takeoff to in-flight or a change from in-flight to landing (node in which failure has been detected; [0014]. Simply being due to a change in flight condition of the aircraft is an intended use, which places no patentable distinction on the claim. Therefore the function of the claimed is equivalent based on the failure of a node).

Regarding claim 7, Danielsson in view of Beltrand teaches the method of claim 1, Danielsson teaches wherein the hierarchy of criticality includes high criticality, moderate criticality, and low criticality ([0031] “The aircraft availability levels are for example "Self defence", "Basic" and "Full", wherein "Self defence" is the most critical role and "Full" is the least critical role”).

Regarding claim 11, Danielsson in view of Beltrand teaches the method of claim 1, Danielsson teaches wherein dynamically reassigning further comprises moving at least a portion of one functionality from a first node of the set of nodes to a second node of the set of nodes (assign subset of applications of the role associated to the computer node in which failure has been detected to another computer node; [0016]).

Regarding claim 12, Danielsson in view of Beltrand teaches the method of claim 1, Danielsson teaches further comprising scheduling different sets of functionalities ([0017] “In accordance with this option one or a plurality of partition/application availability levels are removed from execution at computer node failure. If each partition/application level is associated to certain functionality, it can be intuitively understood which functions are presently not available”).

Regarding claim 14, Danielsson teaches a method of increasing resiliency of an aircraft network system, the method comprising:
	operating a set of functionalities on the aircraft network system wherein the set of functionalities are managed by a set of compute nodes including at least a first compute node and a second compute node ([0014] “the partition/applications are divided into a plurality of subsets based on the partition/application availability levels and each subset is executed on a predetermined computer node in normal operation”);
	dynamically reconfiguring the set of functionalities of the aircraft network system by transferring at least on functionality managed by the first compute node to the second compute node (the reconfiguration means are then arranged to reconfigure the distributed avionics system so that the subset of partitions/applications normally executed to the faulty computer node are reconfigured to be executed in at least one of the other nodes [0014]) in the event of inoperation of the first compute node (node in which failure has been detected; [0014]);
	wherein dynamically reassigning the functionalities is based upon the criticality of said functionalities and prioritizes higher-criticality functionalities in the event of maloperation of the first compute node (reconfigure the distributed avionics system so that execution of higher availability level roles and/or partitions/applications is prioritized; [0039]).
	
	Danielsson does not teach defining a hierarchy of criticality for the functionalities; and
	dynamically changing the hierarchy of criticality based upon a flight condition of the aircraft.

	Beltrand teaches defining a hierarchy of criticality for the functionalities; and
	dynamically changing the hierarchy of criticality based upon a flight condition of the aircraft (Claim 7 “managing, at a managing unit, a priority of applications when a fault is detected in the second information-processing system, in such a way that the applications, in the services domain, having the highest priority levels of the information-processing system and the second information-processing system are executed in the information-processing system based on the type of fault and a phase of flight of the aircraft, such that when a high-priority application exists on the second information-processing system and a low-priority application exists on the information processing environment, management of information processing environments is performed in which an information processing environment on the information-processing system which has the low-priority application is stopped and is replaced by an information-processing environment that permits the high-priority application of the second information-processing system to be executed”) (Col. 6, ll. 24-34 The choice of VPUs and of applications of the degraded mode is predetermined; it can depend in particular on the type of fault and on certain external conditions, such as the phase of flight.)

	It would be obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to prioritize and reorganize the applications of Danielsson based on node failure and flight phase as taught by Beltrand. One of ordinary skill in the art would have been motivated as it’s advantageous to run the most critical applications (Beltrand Col. 3, ll. 1-4).


Regarding claim 15, Danielsson in view of Beltrand teaches the method of claim 14, Danielsson teaches wherein prioritizing higher-criticality functionalities includes the non-operation of low-criticality functionalities originally managed by the second compute node in order to continue function of the prioritized, higher-criticality functionalities ([0031] “The aircraft availability levels are for example "Self defence", "Basic" and "Full", wherein "Self defence" is the most critical role and "Full" is the least critical role”. [0042] “The computer node reconfiguration module 332 may further be arranged to prevent execution of that role having the lowest availability level at least as long as the computer node fault remains”).

Regarding claim 16, Danielsson in view of Beltrand teaches he method of claim 14, Danielsson teaches wherein inoperation of the first compute node includes failure of the first compute node (node in which failure has been detected; [0014]).

Claims 18 and 19,  is an aircraft network system for managing a set of functionalities for an aircraft, the aircraft network system comprising: a set of functional modules operating the set of functionalities; a set of nodes for managing operation of the set of functionalities; a controller provided on the network system, coupled to the set of functional modules (taught by Danielsson Fig.1), configured to perform the method of claims 1 and 5, respectively. The limitations are substantially the same, therefore rejected for the same reasons.

Regarding claim 20, Danielsson teaches the aircraft network system of claim 18, further comprising a set of aircraft components communicatively coupled to one another via the aircraft network system and configured to operate according to the set of functionalities (Fig. 6).


Claim(s) 9, 10, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danielsson in view of Beltrand and Planche (US 20100318834 A1), hereinafter Planche.

Regarding claim 9, Danielsson in view of Beltrand teaches the method of claim 1.
	Danielsson does not teach wherein the algorithm includes one or more of determining memory, determining processing power, determining changes in latency, determining changes in execution time of the functionality, determining if the functionality includes additional functionalities dependent upon the initial functionality.
	Planche teaches wherein the algorithm includes one or more of determining memory, determining processing power, determining changes in latency, determining changes in execution time of the functionality, determining if the functionality includes additional functionalities dependent upon the initial functionality ([[0091] If a failure subsequently occurs in computer CPM4, a new configuration is determined. Since no computer is available, this consists here in stopping certain applications so as to recover the necessary resources to allow running of the applications whose priority level is highest”)
	It would be obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have use an algorithm to ensure processing power of a new node as taught by Planche in selecting a new node for an moving an application of Danielsson. One of ordinary skill in the art would have been motivated “for automatic or semi-automatic reconfiguration of the generic computation resources used by the avionic functions making it possible to improve the operational availability of the aircraft while limiting interventions by maintenance personnel” (Planche [0018]).

Regarding claim 10, Danielsson in view of Beltrand and Planche teaches the method of claim 9
	Danielsson does not teach wherein the algorithm guarantees one or more of sufficient memory, sufficient processing power, acceptable latency, sufficient execution time, or continued operation of another function dependent upon the functionality considered by the algorithm when dynamically reassigning functionalities among one or more nodes of the set of nodes.
	Planche teaches wherein the algorithm guarantees one or more of sufficient memory, sufficient processing power, acceptable latency, sufficient execution time, or continued operation of another function dependent upon the functionality considered by the algorithm when dynamically reassigning functionalities among one or more nodes of the set of nodes ([[0091] If a failure subsequently occurs in computer CPM4, a new configuration is determined. Since no computer is available, this consists here in stopping certain applications so as to recover the necessary resources to allow running of the applications whose priority level is highest”)
	It would be obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have use an algorithm to ensure processing power of a new node as taught by Planche in selecting a new node for an moving an application of Danielsson. One of ordinary skill in the art would have been motivated “for automatic or semi-automatic reconfiguration of the generic computation resources used by the avionic functions making it possible to improve the operational availability of the aircraft while limiting interventions by maintenance personnel” (Planche [0018]).


Regarding claim 13, Danielsson in view of Beltrand teaches the method of claim 1.
	Danielsson does not teach further comprising updating network switches to allow for dynamic reconfiguration of message routing.
	Planche teaches ([0081] The routing tables of the cabinet are updated in order to allow the new applications installed to communicate with the devices associated therewith (step 615)).
	It would be obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have use an algorithm to ensure processing power of a new node as taught by Planche in selecting a new node for an moving an application of Danielsson. One of ordinary skill in the art would have been motivated “for automatic or semi-automatic reconfiguration of the generic computation resources used by the avionic functions making it possible to improve the operational availability of the aircraft while limiting interventions by maintenance personnel” (Planche [0018]).

Regarding claim 17, Danielsson in view of Beltrand teaches the method of claim 14.
	Danielsson does not teach wherein the dynamic reconfiguration of the set of functionalities is managed by an algorithm to ensure that such reconfiguration guarantees sufficient memory, sufficient processing power, acceptable changes to latency, and acceptable changes to relative execution time of the affected functionalities of the set of functionalities.
	Planche teaches wherein the dynamic reconfiguration of the set of functionalities is managed by an algorithm to ensure that such reconfiguration guarantees sufficient memory, sufficient processing power, acceptable changes to latency, and acceptable changes to relative execution time of the affected functionalities of the set of functionalities ([[0091] If a failure subsequently occurs in computer CPM4, a new configuration is determined. Since no computer is available, this consists here in stopping certain applications so as to recover the necessary resources to allow running of the applications whose priority level is highest”)
	It would be obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have use an algorithm to ensure processing power of a new node as taught by Planche in selecting a new node for an moving an application of Danielsson. One of ordinary skill in the art would have been motivated “for automatic or semi-automatic reconfiguration of the generic computation resources used by the avionic functions making it possible to improve the operational availability of the aircraft while limiting interventions by maintenance personnel” (Planche [0018]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668